Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.
Status of Claims
The amendment filed 2/9/21 is acknowledged. Claims 1-29 and 31 are pending. Claims 1-3, 7, 9, 12, 16, 18-21, 23, 24, 26, 29, and 31 are amended. Claim 30 is canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9, 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
Claim 9 recites taking “measurements… of… additional body parts” and “time correlating” said measurements. Examiner notes that the Specification does not support this limitation. 
Claim 29 recites “the algorithm generating a classification model configured to predict how ground reaction forces would be transferred up a kinetic chain in the other users”. Examiner notes that the specification makes no mention of predicting how ground reaction forces would be transferred up a kinetic chain in other users.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  1-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, 20, 23, 29 (and 2-6, 17-19, 21-22, 24-28, 31) recites “other sensors”. It is unclear what other sensors the Applicant is referring to. External sensors? Additional sensors on the Orthotic? Examiner further notes that the depending claims also recite “further comprising other sensors”. It is unclear if these “other sensors” are the same “other sensors” recited in the dependent claims. 
Claim 31 recites “wherein the pattern of motion comprises individually separate and distinct variables”. It is unclear how a pattern of motion can comprise variables. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9, 16, 17-25, 27-28, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (US 2015/0257679 A1 – cited by Applicant).
Regarding Claims 1, 16, 20, 23 Ross teaches An instrumented orthotic system, method and machine readable instructions comprising (figure 1; title, abstract) :a) an orthotic plate of a foot-conforming shape having at least a portion that is semi-flexible during movement or a gait cycle of a user (figure 4; paragraph 0085), the orthotic plate configured to be removably inserted into a shoe of the user (paragraph 0072; insole adapted to fit in a shoe – implies the orthotic is removably inserted; paragraph 0085) such that there is a freedom of motion between the orthotic plate and the shoe (this limitation is intended use, and holds no patentable weight; Examiner notes that if the orthotic is removably inserted, it has the freedom of motion), the orthotic plate configured to temporarily bend under load to control, restrict, or reduce motion of a foot of the user during the movement or the gait cycle (paragraph 0085, bending); and b) an electronic system embedded in the orthotic plate (element 42) comprising: sensors in multiple locations on the orthotic configured to generate output signals conveying information related to a position, movement, and orientation (element 30) of different regions in the semi-flexible portion (figure 1); and a CPU and memory in electronic communication with the set of sensors (element 46) where the memory comprises a program that reads sensor data in the output signals, and the CPU is configured to (1) pre-process the sensor data to determine a pattern of motion of the orthotic plate, the pattern of motion comprising a direction, magnitude, and timing, of 
Regarding Claim 2, 18, 21, 24 Ross teaches: The instrumented orthotic system of claim 1 and 16, further comprising other sensors configured to generate output signals conveying information related to a position, orientation and movement of a different distinct semi-flexible region of the orthotic plate, wherein the output signals from the other sensors facilitate a comparison between the timing, direction, or degree of flexing, bending, or rotating of the different distinct semi-flexible region of the orthotic plate to data from the given sensor, to previously taken data, and/or to motion of the shoe at the multiple points during the movement or the gait cycle of the user (element 43, 44 45 – accelerometer, gyroscope, compass, i.e. other/different sensors).
Regarding Claim 3, Ross teaches: The instrumented orthotic system of claim 1, where the electronic system further comprises at least one sensor of the sensors configured to generate output signals conveying information related to ground reaction force (paragraph 0038).
Regarding Claim 4, Ross teaches: The instrumented orthotic system of claim 1, further comprising an external computing unit, where the external computing unit has memory, and the memory comprises a program that analyses the pre-processed data transmitted from the electronic system and calculates the timing, the direction and a degree of flexing of the orthotic plate at multiple points in the gait cycle or during normal locomotion of the user (paragraph 0082).
Regarding Claim 7, Ross teaches: A method of measuring effectiveness of an orthotic for a user wearing a shoe with the orthotic (sensor insole 10), the method comprising: in real-time, measuring, based on information in output signals from sensors embedded in multiple locations in the orthotic (sensors 30, accelerometer, gyroscope, compass), with a CPU embedded in the orthotic (processor 42), a 
Regarding Claim 9, Ross teaches: The method of claim 7, further comprising making additional measurements of motion of one or more additional body parts of the user wearing the shoe and time-correlating the measurements of the motion with the measurements from the orthotic (paragraph 0098 – motion calibrating using a camera, implies time correlating the measurements).
Regarding Claim 17, Ross teaches: The system of claim 16, wherein, the electronic system is configured to transmit, to an external computing unit, the timing, direction, and degree of flexing, bending, or rotating of the orthotic plate at the multiple points during the movement or the gait cycle of the user (paragraph 0082).
Regarding Claim 19, Ross teaches: The system of claim 18, wherein the external computing unit is configured to perform the comparison between the timing, direction, and degree of flexing, bending, or rotating of the different distinct semi-flexible region of the orthotic plate and the data from the 
Regarding Claim 22, Ross teaches: The system of claim 20, wherein the one or more processors are included in one or more of a smart phone, a tablet computer, or a server (paragraph 0090; 0110; 0205).
Regarding Claim 25, Ross teaches: The instrumented orthotic system of claim 1, further comprising an external computing unit (paragraph 0082), wherein the external computing unit has memory, and the memory comprises a program (paragraph 0090; 0110; 0205) that analyzes the pre-processed data transmitted from the electronic system and, based on the direction, magnitude, and timing, of flexing, bending, or rotating of the orthotic plate calculates motion of a subtalar and a midtarsal joint of the user at multiple points during the movement or in the gait cycle (paragraph 0182 – sensors under heel which would include motion of the subtalar joint, and sensors under the mid tarsal joints (first/fifth metatarsal).
Regarding Claim 27, Ross teaches: The instrumented orthotic system of claim 1, wherein a shape of the orthotic plate is adjustable (Examiner notes that it is inherent that the shape is adjustable. The orthotic is capable of being bent and/or cut, this can be said to be adjustable).
Regarding Claim 28, Ross teaches: The instrumented orthotic system of claim 1, wherein the electronic system is configured to measure x, y, and z components of position, acceleration, and velocity of the orthotic plate during the movement or the gait cycle of the user in response to forces generated by a foot and leg of the user on the orthotic plate (paragraph 0081, tracked in three linear dimensions).
Regarding Claim 31, Ross teaches: wherein the pattern of motion comprises individually separate and distinct variables related to the direction, magnitude, and timing, of flexing, bending, or rotating of a given region of the orthotic plate (paragraph 0081; three linear dimensions, roll, pitch, yaw, position, bearing, and heading; paragraph 0108; foot alignment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Rangel et al. (US 2010/0324455 A1 – previously cited), hereinafter Rangel.
Regarding Claim 5, Ross teaches: The instrumented orthotic of claim 1, further comprising an external computing unit (paragraph 0082), but fails to teach that based on a timing, direction and degree of flexing, bending, or rotating of the orthotic plate, rates the effectiveness of the orthotic plate for the user.
Rangel teaches an orthotic that based on a timing, direction and degree of flexing, bending, or rotating of the orthotic plate, rates the effectiveness of the orthotic plate for the user (paragraph 0023; distributed pressure sensing, dynamic adjustment of the orthotic. Examiner is taking dynamic 
Regarding Claim 26, Ross teaches: The instrumented orthotic system of claim 1, wherein the set of-sensors include a three-axis accelerometer (paragraph 0082), a gyroscope (element 44), a magnetometer (element 45). Ross does not explicitly mention a strain gauge.
Rangel teaches an orthotic that uses strain gauges (paragraph 0023) to measure pressure. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system to include strain gauges as the substitution of one pressure sensor for another would have yielded predictable results to one of ordinary skill in the art.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Rangel further in view Pas et al. (US 2013/0324887 A1 previously cited), hereinafter Pas.
Regarding Claim 6, Ross in view of Rangel teach: The instrumented orthotic of claim 5 further comprising the external computing unit. While Rangel teaches dynamic adjustment of the orthotic (paragraph 0023; distributed pressure sensing, dynamic adjustment of the orthotic) Ross in view of Rangel does not mention explicitly where a rating of effectiveness includes a suggested change to geometry of the orthotic plate.
Pas teaches a dynamic adjustable orthotic (title) wherein the geometry of the orthotic is adjusted based on pressure data (paragraph 0031-0032, figure 6 and 8). It would have been obvious to one of ordinary skill in the art at the time of filing to have included changing the geometry of the orthotic plate in order to dynamically adjust the orthotic for a subject.

Claim 8, 10-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Crea et al. (A Wireless Flexible Sensorized Insole for Gait Analysis; 2014, previously cited), hereinafter Crea.
Regarding Claim 8, Ross teaches: The method of claim 7. Ross does not mention further comprising normalizing a timing of the determined relative motion between the orthotic and the ground in terms of a percentage of a way through the gait cycle and analyzing the normalized timing to determine an effectiveness of the orthotic.
Crea teaches that it is well known to analyze pressure maps under the foot at different gait phases (figure 7) wherein the gait is expressed in percentage of gate stride (section 4.2) for control of orthotics and patient rehab (page 1075). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method in order to analyze the data in terms of percentage of gait stride as it is a well-known method of quantifying pressure data.
Regarding Claim 10, Ross in view of Crea teaches: The method of claim 8, where the normalizing is at least partially accomplished by executing a program on a computing device external to the orthotic (Ross - paragraph 0082; Crea - remote data computing/storing unit, abstract).  
Regarding Claim 11, Ross in view of Crea teaches: The method of claim 8, where data related to the normalizing or the effectiveness is displayed to the user (paragraph 0091-0092). 
Regarding Claim 13, Ross in view of Crea teaches: The method of claim 8, where analyzing the normalized data is at least partially accomplished by executing a program on an external computing device or cloud based server (Ross - paragraph 0082; Crea - remote data computing/storing unit, abstract).  
Regarding Claim 14, Ross in view of Crea teaches: The method of claim 8, further comprising sending data originating in the orthotic to a server (Ross - 0206; Crea - remote data computing/storing unit, abstract).

Claim 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Crea further in view of Pas.
Regarding Claim 12, Ross in view of Crea teach: The method of claim 8. Ross in view of Crea do not mention further comprising sending a command to the orthotic to change its geometry based upon the effectiveness.  
Pas teaches a dynamic adjustable orthotic (title) wherein the geometry of the orthotic is adjusted based on pressure data (paragraph 0031-0032, figure 6 and 8). It would have been obvious to one of ordinary skill in the art at the time of filing to have included sending a command to the orthotic to change its geometry in order to dynamically adjust the orthotic for a subject.
Regarding Claim 15, Ross in view of Crea teach: The method of claim 8. Ross in view of Crea do not mention further comprising an analysis of data originating in the orthotic being received from a server.
Pas teaches a dynamic adjustable orthotic (title) wherein the geometry of the orthotic is adjusted based on pressure data (paragraph 0031-0032, figure 6 and 8). It would have been obvious to one of ordinary skill in the art at the time of filing wherein an analysis of data originating in the orthotic being received from a server in order to dynamically adjust the orthotic for a subject.

Response to Arguments and Amendments
Applicant’s arguments and amendments have been fully considered and the previous rejections are withdrawn. Upon further search and consideration, a new rejection with newly found prior art is presented above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/Examiner, Art Unit 3791